Ms. Justice Wole
delivered the opinion of the court.
To maintain error in this case the appellant insists that the complainant had no right to recover interest on interest and relies on section 1076 of the Civil Code as follows:
‘ ‘ Interest due shall earn legal interest from the time it is judicially-demanded, even if the obligation should have been silent on this point. ’ ’
Here, however, -the sum claimed was a debt due which originally was interest and then duly claimed and acknowledged by the debtors, so that the moneys lost their special character of interest and became like any other debt and section 1067 was applicable as follows:
“Persons obliged to deliver or to do something are in default from the moment when the creditor demands the fulfillment of their obligation, judicially or extra-judicially. ”
There was sufficient proof of the existence of a claim for the payment of the said debt even though that proof came from an interested party. The question of interest in a suit goes to the weight of the evidence and not to its probative force. In the absence of specific objection there was enough in the complaint to justify an award of interest on the alleged debt.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.